Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s request for consideration under the After Final Consideration Pilot Program 2.0 is considered. Claims 1, 20-23 are amended. Claims 3-4, 6, 8-10 and 19 are canceled. Claims 1-2, 5, 7, 11-18, 20-24 are pending. Claims 1, 22 and 23 are independent claims and claims 2, 5, 7, 11-18, 20-21, and 24 depend from claim 1.

2.	Examiner initiated Interview: 
	Applicant’s request for consideration under the After Final Consideration Pilot Program 2.0 is considered. Examiner called the Applicant's representative Mr. Nicholas Kirby on 01/14/2021 to discuss the amendments filed in the AFCP 2.0 and suggested further amendments to overcome the 112, first paragraph rejection submitted in the Final rejection mailed 12/16/2020 and to issue an Examiner's Amendment further amending the independent claims 1, 22, and 23 to place them in condition for allowance. Mr. Kirby agreed for the Examiner's amendment to claims 1, 22, and 23. Accordingly, an Examiner's amendment is being issued including the suggested amendments in the AFCP 2.0 for claims 20 and 21. Since an Examiner's amendment is being issued, Applicant's amendment to claims filed 01/11/2021 is not entered.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nicholas Kirby on 01/14/2021. 
The application has been amended as follows: 

1. (Currently Amended) A method of distributing regulated goods to a consumer, comprising: 
permitting access to a secured location in response to a first agent verifying a consumer is authorized to shop for regulated goods; 
scanning, by a computer-based system comprising a vending device in the secured location, a credential of the consumer to identify credential data including a consumer attribute; 
encrypting, by the computer-based system, the credential data using an encryption function to determine a hash code associated with the consumer; 
transmitting, by the computer-based system, the hash code associated with the consumer to the vending device; 
enabling, by the computer-based system, the vending device to receive a first input from the consumer in response to receiving the hash code, wherein the vending device comprises at least one of a keypad, a touch screen, and a scanner; 
receiving, by the vending device, the first input comprising a first item selected by the consumer, wherein the regulated goods comprise a plurality of regulated items and the plurality of regulated items comprises the first item, wherein the first input comprises at least one of a touch screen entry, a keypad input, a scanned code, or electronically transmitted data from a user interface; 
determining, by the computer-based system, that the first item complies with a first regulation associated with the regulated items in response to an attribute of the first item and an attribute of the consumer comprising a purchase history of the consumer satisfying a rule associated with the first regulation, 
wherein the rule comprises a limit of a cumulative attribute of the regulated items distributed over a period, 
wherein the cumulative attribute comprises at least one of a cumulative weight, a cumulative amount of an active ingredient, and a cumulative amount; 
transmitting, by the computer-based system, a distribution review request to authorize distribution of the first item from the vending device to the consumer; 
receiving, by the computer-based system, a distribution authorization 
distributing, by the vending device, the first item to the consumer in response to receiving the distribution authorization.

20.    (Currently Amended) The method of claim 1, further comprising, in response to receiving the distribution review request:
displaying on a display device and to the second agent, distribution request data associated with the distribution review request,
wherein the second agent is a person, and
wherein the distribution request data comprises at least one of the first item, a distribution regulation, a consumer attribute, [[an]] the attribute of the first item, a second item, an attribute of the second item, and a calculation based upon [[an]] the attribute of the first item and [[an]] the attribute of the second item, and
wherein the second agent, determines a distribution decision based upon the distribution request data and a third regulation associated with the regulated goods, and 


21. (Currently Amended) The method of claim 1, further comprising: 
executing, by the computer-based system, an artificial intelligence algorithm to determine an item-customer correlation, wherein the item-customer correlation is based upon at least one of a demographic, [[a]] the purchase history, a complementary product, a product rating, a consumer location, a social networking attribute, a music service, a video service, a time, a date, a friend associated with the consumer, a promotion, a medical history, a physical characteristic, and a consumer habit; 
matching, the item-customer correlation to a merchant goal to create a suggestion; and
communicating the suggestion to the consumer.

22. (Currently Amended) An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system for distributing regulated goods to a consumer, cause the computer-based system to be capable of performing operations comprising:
scanning, by a computer-based system comprising a vending device in the secured location, a credential of the consumer to identify credential data including a consumer attribute; 
encrypting, by the computer-based system, the credential data using an encryption function to determine a hash code associated with the consumer; 
transmitting, by the computer-based system, the hash code associated with the consumer to the vending device; 
enabling, by the computer-based system, the vending device to receive a first input from the consumer in response to receiving the hash code, wherein the vending device comprises at least one of a keypad, a touch screen, and a scanner; 

determining, by the computer-based system, that the first item complies with a first regulation associated with the regulated items in response to an attribute of the first item and an attribute of the consumer comprising a purchase history of the consumer satisfying a rule associated with the first regulation, 
wherein the rule comprises a limit of a cumulative attribute of the regulated items distributed over a period, 
wherein the cumulative attribute comprises at least one of a cumulative weight, a cumulative amount of an active ingredient, and a cumulative amount; 
transmitting, by the computer-based system, a distribution review request to authorize distribution of the first item from the vending device to the consumer; 
receiving, by the computer-based system, a distribution authorization in response to a second input in an agent interface configured to run on a computing device in communication with the computer-based system; and 
distributing, by the vending device, the first item to the consumer in response to receiving the distribution authorization.

23. (Currently Amended) A computer-based system comprising:
a processor for distributing regulated goods to a consumer;
a vending device in electronic communication with the processor and located in a secured location,

scanning a credential of the consumer to identify credential data including a consumer attribute;
encrypting the credential data using an encryption function to determine a hash code associated with the consumer;
transmitting the hash code associated with the consumer to the vending device;
enabling the vending device to receive a first input from the consumer in response to receiving the hash code, wherein the vending device comprises at least one of a keypad, a touch screen, and a scanner;
receiving the first input, comprising a first item selected by the consumer, wherein the regulated goods comprise a plurality of regulated items and the plurality of regulated items comprises the first item wherein the first input comprises at least, one of a touch screen entry, a keypad input, a scanned code, or electronically transmitted data from a user interface, wherein the first input is associated with the hash code;

determining that the first item complies with a first regulation associated with the regulated items in response to an attribute of the first item and an attribute of the consumer comprising a purchase history of the consumer satisfying a rule associated with the first regulation,

wherein the cumulative attribute comprises at least one of a cumulative weight, a cumulative amount of an active ingredient, and a cumulative amount;
receiving, by the processor and from the vending device, a distribution review request to authorize distribution of the first item from the vending device to the consumer;
receiving, by the vending device and via the processor, a distribution authorization in response to a second input in an agent interface configured to run on a computing device in communication with the computer-based system; and
distributing the first item from the vending device to the consumer in response to receiving the distribution authorization.

Allowable Subject Matter
4.	Claims 1-2, 5, 7, 11-18, and 20-24 allowed.
	Claims 1, 22 and 23 are independent claims and claims 2, 5, 7, 11-18, 20-21, and 24 depend from claim 1.

The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, NPL searches in Dialog, reviewed references cited in the IDSs filed 12/01/2020, and 05/08/2020. 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies filed in AFCP 2.0 and the discussions in a telephone interview on 01/14/2021 with the  agreement for an Examiner’s amendment result in overcoming the rejections submitted in the 
With regards to claim 1, the prior art of record, alone or combined, neither teaches nor renders obvious, the limitations, as a whole, comprising
permitting access to a secured location in response to a first agent verifying a consumer is authorized to shop for regulated goods, scanning, by a computer-based system comprising a vending device in the secured location, a credential of the consumer to identify credential data including a consumer attribute, encrypting, by the computer-based system, the credential data using an encryption function to determine a hash code associated with the consumer, transmitting, by the computer-based system, the hash code associated with the consumer to the vending device, enabling, by the computer-based system, the vending device to receive a first input from the consumer in response to receiving the hash code, wherein the vending device comprises at least one of a keypad, a touch screen, and a scanner, receiving, by the vending device, the first input comprising a first item selected by the consumer, wherein the regulated goods comprise a plurality of regulated items and the plurality of regulated items comprises the first item, wherein the first input comprises at least one of a touch screen entry, a keypad input, a scanned code, or electronically transmitted data from a user interface, determining, by the computer-based system, that the first item complies with a first regulation associated with the regulated items in response to an attribute of the first item and an attribute of the consumer comprising a purchase history of the consumer satisfying a rule associated with the first regulation, wherein the rule comprises a limit of a cumulative attribute of the regulated items distributed over a period, wherein the cumulative attribute comprises at least one of a cumulative weight, a cumulative amount of an active ingredient, and a cumulative amount, transmitting, by the computer-based system, a distribution review request to authorize distribution of the first item from the vending device to the consumer, receiving, by the 
The reasons for allowance for dependent claims 2, 5, 7, 11-18, 20-21, and 24 are the same as established for the base claim 1 above.
Regarding the other two independent claims 22 and 23, their limitations are similar to the limitations of claim 1, and, therefore claims 22 and 23 are analyzed and allowed based on the same rationale as established for claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Best prior art discussion: The best prior art of Mahaffy et al. [US2002/0087413 A1]  is directed to a vending machine for dispensing age-restricted items and was cited in the Non-Final rejection mailed 08/13/2020 for rejecting originally filed claims 1-23. However, Mahaffy et al. fails to teach or render obvious the currently amended limitations recited in claims 1, 22 and 23, specifically the limitations, as a whole, comprising  encrypting, by the computer-based system, the credential data using an encryption function to determine a hash code associated with the consumer, transmitting, by the computer-based system, the hash code associated with the consumer to the vending device, enabling, by the computer-based system, the vending device to receive a first input from the consumer in response to receiving the hash code, wherein the vending device comprises at least one of a keypad, a touch screen, and a scanner, receiving, by the vending device, the first input comprising a first item selected by the consumer,  wherein the first input comprises at least one of a touch screen entry, a keypad input, a scanned code, or electronically transmitted data from a user interface, determining, by the computer-based system, that the first item complies with a first regulation associated with the regulated items in response to an attribute of the first item and an attribute of the consumer comprising a purchase history of the consumer satisfying a rule associated with the first regulation, wherein the rule comprises a limit of a cumulative attribute of the regulated items distributed over a period, wherein the cumulative attribute comprises at least one of a cumulative weight, a cumulative amount of an active ingredient, and a cumulative amount, transmitting, by the computer-based system, a distribution review request to authorize distribution of the first item from the vending device to the consumer, receiving, by the computer-based system, a distribution authorization in response to a second input in an agent interface configured to run on a computing device in communication with the computer-based system, and distributing, by the vending device, the first item to the consumer in response to receiving the distribution authorization.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	 Umematsu et al. [US 20170364854 A; see para 0244]  discloses an information processing device including an evaluation unit 13 that determines if a target commodity 
	(ii)	Blass [US 20180121980 A1; see claim 1] discloses a system and method for providing a dynamic shopping interface comprising a step of comparing attributes of one or more of the plurality of items with the destination restrictions of the destination facility to determine whether the one or more of the plurality of items comply with the destination restrictions of the destination facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625